Citation Nr: 1221042	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-12 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for serous otitis media (claimed as bilateral hearing loss). 


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION


The Veteran served on active duty from August 1980 to October 1994. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

This appeal was previously before the Board in June 2010.  The Board remanded the claim so that the Veteran could be scheduled for a Board hearing.  Thereafter, following a Board videoconference hearing in September 2010, the Board in a February 2011 decision signed by the Veterans Law Judge who conducted the hearing, granted service connection for tinnitus and denied service connection for an acquired psychiatric disorder to include as secondary to pain from service connected disabilities, thereby removing these two issues from appellate status.  The remaining issue on appeal is entitlement to service connection for serous otitis media claimed as hearing loss, which was remanded by the Board in February 2011.  The case has been returned to the Board for further appellate consideration. 

The Board notes that the Veterans Law Judge who held the videoconference hearing in September 2010 is no longer employed by the Board.  However, as the Veteran is withdrawing his appeal in its entirety, there is no need to clarify whether the Veteran wishes to proceed with another hearing before an active Veterans Law Judge in this appeal.  

A review of the electronic folder discloses no evidence pertinent to this matter.






FINDING OF FACT

In August 2011, prior to the promulgation of a decision in this appeal of the matter of entitlement to service connection for serous otitis media, the veteran withdrew his appeal of this issue.


CONCLUSION OF LAW

The criteria for withdrawal of Substantive Appeal of the issue of entitlement to service connection for serous otitis media, claimed as hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing, or on the record at a hearing, at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or by his or her authorized representative.  Id.  

In October 2006, the Veteran timely filed a notice of disagreement (NOD) with an August 2006 RO rating decision, which, in part, denied service connection for serous otitis media, claimed as hearing loss.  Following the NOD, the RO issued a statement of the case (SOC) in February 2009 which adjudicated this matter.  The Veteran timely filed a substantive appeal (VA Form I-9) as to this issue, in March 2009.  38 C.F.R. §  20.302.

Thereafter, the Veteran's representative submitted a written and signed statement dated in August 2011 which in pertinent part, stated that the Veteran wished to discontinue his appeal.  He has thus withdrawn his appeal of the denial of entitlement to service connection for serous otitis media, claimed as hearing loss.  Hence, there are no allegations of errors of fact or law for appellate consideration for this issue.  Accordingly, the Board does not have jurisdiction to review this issue.  This issue is therefore, dismissed.


ORDER

The appeal of the claim for entitlement to service connection for serous otitis media, claimed as hearing loss, is dismissed.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


